IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-652

                                          No. COA21-682

                                       Filed 4 October 2022

     Yadkin County, No. 2016 SP 88

     IN THE MATTER OF THE FORECLOSURE OF THE DEEDS OF TRUST OF
     MICKEY W. SIMMONS
          and
     WAYNE SIMMONS and his wife SALLY SIMMONS, Grantors,

     TO J. GREGORY MATTHEWS

     Original Deeds of Trust
     In Book 1123, Page 573, recorded
     On May 2, 2014 AND
     In Book 1158, Page 67, recorded
     June 12, 2015.


             Appeal by Plaintiffs from order entered 3 May 2021 by Judge Michael D.

     Duncan in Yadkin County Superior Court. Heard in the Court of Appeals 8 August

     2022.


             Mickey W. Simmons, pro se.

             Wayne Simmons and Sally Simmons, pro se.

             No brief filed for Defendants-Appellees.


             GRIFFIN, Judge.


¶1           Plaintiffs Mickey, Wayne, and Sally Simmons appeal from an order denying

     their motion to set aside a foreclosure action under N.C. R. Civ. P. 60(b). Plaintiffs
                                            IN RE SIMMONS

                                            2022-NCCOA-652

                                           Opinion of the Court



     argue that the trial court erred by denying their motion because (1) the trustee failed

     to include a notice of trustee neutrality in the notice of the foreclosure hearing; (2)

     the trustee acted as the foreclosure attorney for the noteholder; and (3) the trustee

     was the loan closing attorney for the foreclosure loan. We agree that the trial court

     erred by denying the motion because the trustee failed to include proper notice of

     neutrality and acted as the foreclosure attorney for the noteholder. For these reasons,

     we reverse the trial court’s order.

                           I.   Factual and Procedural History

¶2         In May 2014, Plaintiffs refinanced a mortgage for property located at 1708

     Rudy Road in Yadkinville, North Carolina. J. Gregory Matthews was the closing

     attorney for the 2014 refinance transaction.

¶3         Two years later, on 12 April 2016, Mr. Matthews sent a letter to Mickey

     Simmons to inform him that the property noteholders, Betty and Donald Groce,

     contacted Mr. Matthews because Mickey had “made no payments on the amounts

     owed to them.” Mr. Matthews requested in the letter that Mickey “contact [Mr.

     Matthew’s] office to make arrangements to execute a deed to transfer the property

     back to Mr. and Mrs. Groce, in lieu of foreclosure.” Mr. Matthews referred to Mr. and

     Mrs. Groce as his “clients” in the letter. Mr. Matthews sent the letter with his legal

     letterhead at the top, which reads, “J. Gregory Matthews, Attorney at Law” and

     signed the letter, “J. Gregory Matthews, Attorney at Law.”
                                          IN RE SIMMONS

                                          2022-NCCOA-652

                                         Opinion of the Court



¶4         On 22 April 2016, Mr. Matthews sent Plaintiffs another letter to inform them

     that he had been “retained by Donald Groce and wife, Betty Groce, to initiate a

     foreclosure proceeding” on the property. This letter also included Mr. Matthew’s legal

     letterhead at the top and the signature, “J. Gregory Matthews, Attorney at Law.”

¶5         Approximately three months after sending the letters, Mr. Matthews filed a

     notice of foreclosure hearing, signed, “J. Gregory Matthews, Trustee.” There are

     three separate deeds of trust for the property in the record; Mr. Matthews is listed as

     the trustee on each deed. A foreclosure hearing proceeded on 6 October 2016. The

     Clerk of Yadkin County Superior Court ruled from the bench to allow the foreclosure

     sale to proceed, and, on 7 October 2016, the clerk entered a written order allowing

     the foreclosure sale.

¶6         On 15 October 2019, Mr. Matthews filed a certificate of service indicating that,

     acting as trustee, he served the notice of trustee’s sale of real estate to Plaintiffs. Mr.

     Matthews did not include any notice of trustee neutrality in the notice of foreclosure

     hearing, as required by N.C. Gen. Stat. § 45-12.16(c)(7)(b) (2021).          Finally, Mr.

     Matthews sold the property to his clients, the Groces, on 26 November 2019, and filed

     a trustee’s deed for the property signed, “J. Gregory Matthews, Trustee” in December

     2019, approximately two weeks after the foreclosure sale.

¶7         On 25 November 2020, Plaintiffs filed a motion in Yadkin County Superior

     Court to set aside the foreclosure procedure under N.C. R. Civ. P. 60(b). The motion
                                           IN RE SIMMONS

                                           2022-NCCOA-652

                                          Opinion of the Court



       was denied by the clerk in January 2021.

¶8           Plaintiffs appealed the clerk’s decision, and the superior court conducted a de

       novo review. The superior court denied Plaintiffs’ motion on 3 May 2021. Plaintiffs

       timely appeal.

                                          II.   Analysis

¶9           Plaintiffs argue that the superior court erred by denying their motion and not

       setting aside the foreclosure because (1) the trustee failed to include a notice of

       trustee neutrality in the notice of the foreclosure hearing; (2) the trustee acted as the

       foreclosure attorney for the noteholder; and (3) the trustee was the loan closing

       attorney for the foreclosure loan. We hold that the trial court erred in denying

       Plaintiffs’ Rule 60(b) motion because the trustee failed to include proper notice of

       neutrality and acted as the foreclosure attorney for the noteholder.

¶ 10         “[A] motion for relief under [N.C.] Gen. Stat. § 1A-1, N.C. R. Civ. P. 60(b) is

       addressed to the sound discretion of the trial court and appellate review is limited to

       determining whether the court abused its discretion.” Sink v. Easter, 288 N.C. 183,

       194, 217 S.E.2d 532, 539 (1975). “A judge is subject to reversal for abuse of discretion

       only upon a showing by a litigant that the challenged actions are manifestly

       unsupported by reason.” Clark v. Clark, 301 N.C. 123, 129, 271 S.E.2d 58, 63 (1980).

¶ 11         Under Rule 60(b), a trial court may “relieve a party or his legal representative

       from a final judgment, order, or proceeding” for various reasons, including that “[t]he
                                           IN RE SIMMONS

                                           2022-NCCOA-652

                                          Opinion of the Court



       judgment is void.” N.C. Gen. Stat. § 1A-1, Rules 60(b)(4) (2021). “A judgment is void

       . . . when the issuing court has no jurisdiction over the parties or subject matter in

       question or has no authority to render the judgment entered.” Burton v. Blanton, 107

       N.C. App. 615, 616, 421 S.E.2d 381, 382 (1992). “Where jurisdiction is statutory and

       the Legislature requires the Court to exercise its jurisdiction in a certain manner, to

       follow a certain procedure, or otherwise subjects the Court to certain limitations, an

       act of the Court beyond these limits is in excess of its jurisdiction.” In re T.R.P., 360

       N.C. 588, 590, 636 S.E.2d 787, 790 (2006) (citations omitted).

¶ 12         With respect to foreclosure under a deed of trust containing power of sale, N.C.

       Gen. Stat. § 45-21.16(c) provides that notice of foreclosure hearings must include,

       inter alia, “[a] statement that the trustee, or substitute trustee, is a neutral party

       and, while holding that position in the foreclosure proceeding, may not advocate for

       the secured creditor or for the debtor in the foreclosure proceeding.” N.C. Gen. Stat.

       § 45-21.16(c)(7)(b) (2021). Moreover, N.C. Gen. Stat. § 45-10(a) specifically prohibits

       an attorney serving as the trustee from representing the noteholders while initiating

       a foreclosure proceeding: “An attorney who serves as the trustee or substitute trustee

       shall not represent either the noteholders or the interests of the borrower while

       initiating a foreclosure proceeding.” N.C. Gen. Stat. § 45-10(a) (2021).

¶ 13         In this case, Mr. Matthews did not provide any notice of neutrality in the notice

       of foreclosure hearing issued to Plaintiffs, as required by N.C. Gen. Stat. § 45-
                                           IN RE SIMMONS

                                           2022-NCCOA-652

                                          Opinion of the Court



       21.16(c)(7)(b). Mr. Matthews also represented the noteholders while initiating the

       foreclosure proceeding in direct violation of N.C. Gen. Stat. § 45-10(a). Mr. Matthews

       sent Plaintiffs multiple demand letters with his attorney letterhead at the top and

       “Attorney at Law” under his signature. In the first letter, Mr. Matthews referred to

       the noteholders as “his clients.”     In the second letter, Mr. Matthews informed

       Plaintiffs “he had been retained” by the noteholders to initiate the foreclosure

       proceeding. Mr. Matthews filed the notice of the foreclosure hearing and signed, “J.

       Gregory Matthews, Trustee.” Mr. Matthews is listed as the trustee on three separate

       deeds of trust and a trustee’s deed.      Mr. Matthews filed a certificate of service

       indicating that, acting as trustee, he served the notice of trustee’s sale of real estate

       to Plaintiffs. Mr. Matthews was the trustee for the property. These facts indicate

       that Mr. Matthews was impermissibly acting as an attorney for the noteholders

       during the foreclosure proceedings.

¶ 14         “[W]hile a power of sale provision is meant to function as a more expeditious

       and less expensive alternative to a foreclosure by action, foreclosure under a power

       of sale is not favored in the law, and its exercise will be watched with jealousy.” In

       re Adams, 204 N.C. App. 318, 321, 693 S.E.2d 705, 708 (2010). In this case, not only

       did Mr. Matthews fail to provide Plaintiffs with any notice of his duty to remain

       neutral in the foreclosure proceedings, he affirmatively advocated for the noteholders

       throughout the foreclosure process. Allowing the foreclosure to proceed on these facts
                                             IN RE SIMMONS

                                             2022-NCCOA-652

                                         Opinion of the Court



       would eviscerate the requirement that trustees remain neutral in foreclosure

       proceedings. The trial court’s order must be reversed and remanded for entry of an

       order setting aside the order allowing the foreclosure sale.

                                      III.     Conclusion

¶ 15         For the foregoing reasons, we reverse the trial court’s order denying Plaintiffs’

       motion to set aside the foreclosure procedure under N.C. R. Civ. P. 60(b).

             REVERSED.

             Judges INMAN and WOOD concur.